DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-20 of U.S. Patent No. 10,721,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with broader recitation and the claims of the instant application are anticipated by the claims of U.S. Patent No. .
Instant App. 16/933,966
U.S. Patent 10,721,680
1. A method comprising:
receiving, via a processor of a visited network, an attach request or a handover for a user endpoint device, wherein the visited network is operated by a first wireless service provider;

determining, via the processor, a home network for the user endpoint device, wherein the home network is operated by a second wireless service provider;

obtaining, via the processor, a default profile associated with the home network of the user endpoint device;

determining, via the processor, a policy for providing a service to the user endpoint device in accordance with the default profile associated with the home network of the user endpoint device;

determining, via the processor, a set of virtual network functions needed for providing the service to the user endpoint device in accordance with the policy for providing the service;





















granting, via the processor, the attach request or the handover;

designating, via the processor, for each virtual network function of the set of virtual network functions that is needed for providing the service, a corresponding virtual network function for serving the user endpoint device at a location of the user endpoint device; and



providing, via the processer, the service to the user endpoint device via the set of virtual network functions that is designated.
. A method comprising:
receiving, via a processor of a visited network, an attach request or a handover for a user endpoint device, wherein the visited network is operated by a first wireless service provider;

determining, via the processor, a home network for the user endpoint device, wherein the home network is operated by a second wireless service provider;

receiving, via the processor, a profile of the user endpoint device;


determining, via the processor, a policy for providing a service to the user endpoint device in accordance with the profile of the user endpoint device;


determining, via the processor, a set of virtual network functions needed for providing the service to the user endpoint device in accordance with the policy for providing the service, wherein the determining the set of virtual network functions is performed in accordance with at least one policy for providing at least one virtual network function of the set of virtual network functions, wherein the at least one policy is received from the home network of the user endpoint device, wherein a respective policy of the at least one policy for providing the at least one virtual network function of the set of virtual network functions establishes, in accordance with a plurality of ranges specifying numbers of concurrently attached user endpoint devices attached at a location of the user endpoint device in the visited network, how one or more of the at least one virtual network function is to be instantiated or modified, wherein each of the plurality of 

granting, via the processor, the attach request or the handover;

designating, via the processor, for each virtual network function of the set of virtual network functions that is needed for providing the service, a corresponding virtual network function of the visited network for serving the user endpoint device at the location of the user endpoint device in the visited network; and

providing, via the processer, the service to the user endpoint device via the set of virtual network functions that is designated.

determining for each virtual network function of the set of virtual network functions that is needed for providing the service, whether a corresponding existing virtual network function is available for providing the service to the user endpoint device at the location of the user endpoint device; and

instantiating a new virtual network function or modifying the corresponding existing virtual function for each virtual network function of the set of virtual network functions that is needed for providing the service, when the corresponding existing virtual network function is determined as being unavailable.
2. The method of claim 1, wherein the determining the set of virtual network functions further comprises:
determining for each virtual network function of the set of virtual network functions that is needed for providing the service, whether a corresponding existing virtual network function is available for providing the service to the user endpoint device at the location of the user endpoint device; and

instantiating a new virtual network function or modifying the corresponding existing virtual function for each virtual network function of the set of virtual network functions that is needed for providing the service, when the corresponding existing virtual network function is determined as being unavailable.
3. The method of claim 1, wherein the policy for providing the service is at a level selected from at least one of: an international mobile subscriber identity series level, a public land mobile network level, and an access point name level.
3. The method of claim 1, wherein the policy for providing the service is at a level selected from at least one of: an international mobile subscriber identity series level, a public land mobile network level, and an access point name level.
4. The method of claim 1, wherein the policy for providing the service comprises an indication as to how traffic to and from the user endpoint device is to be treated.

4. The method of claim 1, wherein the policy for providing the service comprises an indication as to how traffic to and from the user endpoint device is to be treated.
5. The method of claim 4, wherein the indication is based on one or more of: a type of user associated with the user endpoint 


6. The method of claim 2, wherein the instantiating is performed in accordance with the at least one policy for providing the at least one virtual network function received from the home network of the user endpoint device.
7. The method of claim 6, wherein the determining whether the corresponding existing virtual network function is available is based on the location of the user endpoint device, the policy for providing the service, and the at least one policy for providing the virtual network function received from the home network of the user endpoint device.
7. The method of claim 6, wherein the determining whether the corresponding existing virtual network function is available is based on the location of the user endpoint device, the policy for providing the service, and the at least one policy for providing the at least one virtual network function received from the home network of the user endpoint device.
8. The method of claim 6, wherein the at least one policy for providing the virtual network function and the policy for providing the service are stored in a central repository.
8. The method of claim 6, wherein the at least one policy for providing the at least one virtual network function and the policy for providing the service are stored in a central repository.
9. The method of claim 6, wherein the at least one policy for providing the virtual network function and the policy for providing the service are configurable in a network element of the first wireless service provider.
9. The method of claim 6, wherein the at least one policy for providing the at least one virtual network function and the policy for providing the service are configurable in a network element of the first wireless service provider.
10. The method of claim 6, wherein the at least one policy for providing the virtual network function comprises one or more of:

a parameter for triggering an instantiation of the new virtual network function, a parameter for triggering a modification of the corresponding existing virtual network function, a threshold for triggering the instantiation of the new virtual network function, a threshold for triggering the modification of the corresponding existing virtual network function, a parameter to be provided to a network element that performs an orchestration of a virtual network function, and a threshold to be provided to the network element that performs the orchestration of the virtual network function.
10. The method of claim 6, wherein the at least one policy for providing the at least one virtual network function comprises one or more of:
a parameter for triggering an instantiation of the new virtual network function, a parameter for triggering a modification of the corresponding existing virtual network function, a threshold for triggering the instantiation of the new virtual network function, a threshold for triggering the modification of the corresponding existing virtual network function, a parameter to be provided to a network element that performs an orchestration of a virtual network function, and a threshold to be provided to the network element that performs the orchestration of the virtual network function.
11. The method of claim 6, wherein the at least one policy for providing the virtual network function is based on an attribute of 


12. The method of claim 6, wherein the at least one policy for providing the at least one virtual network function comprises a plurality of policies, wherein each policy of the plurality of policies is established for respective ranges of respective numbers of concurrently attached user endpoint devices at the location of the user endpoint device.
13. The method of claim 6, further comprising: receiving, via the processor, a request for an update from the home network of the user endpoint device, wherein the request is for updating the at least one policy for providing the virtual network function or the policy for providing the service; 

performing, via the processor, the update in accordance with the request; and
notifying, via the processor, the home network of the user endpoint device that the updating is performed.
13. The method of claim 6, further comprising: receiving, via the processor, a request for an update from the home network of the user endpoint device, wherein the request is for updating the at least one policy for providing the at least one virtual network function or the policy for providing the service;
performing, via the processor, the update in accordance with the request; and
notifying, via the processor, the home network of the user endpoint device that the updating is performed.
14. The method of claim 1, wherein each virtual network function of the set of virtual network functions that is needed for providing the service comprises one or more of: a virtual serving gateway, a virtual packet data network gateway, a virtual policy and charging rule function, a virtual domain name server, and a virtual mobility management entity.
14. The method of claim 1, wherein each virtual network function of the set of virtual network functions that is needed for providing the service comprises one or more of: a virtual serving gateway, a virtual packet data network gateway, a virtual policy and charging rule function, a virtual domain name server, and a virtual mobility management entity.
15. The method of claim 2, wherein the instantiating is performed in a data center associated with the first wireless service provider.
15. The method of claim 2, wherein the instantiating is performed in a data center associated with the first wireless service provider.
16. The method of claim 2, wherein the instantiating is performed via an orchestrator or a unified element management system.
16. The method of claim 2, wherein the instantiating is performed via an orchestrator or a unified element management system.
17. A non-transitory computer-readable storage device storing a plurality of instructions which, when executed by a processor of a visited network, cause the processor to perform operations, the operations comprising:
receiving an attach request or a handover for a user endpoint device, wherein the visited network is operated by a first wireless service provider;


obtaining a default profile associated with the home network of the user endpoint device;

determining a policy for providing a service to the user endpoint device in accordance with the default profile associated with the home network of the user endpoint device;

determining a set of virtual network functions needed for providing the service to the user endpoint device in accordance with the policy for providing the service;




















granting the attach request or the handover;

designating for each virtual network function of the set of virtual network functions that is needed for providing the service, a corresponding virtual network function for serving the user endpoint device at a location of the user endpoint device; and


providing the service to the user endpoint device via the set of virtual network functions that is designated.

receiving an attach request or a handover for a user endpoint device, wherein the visited network is operated by a first wireless service provider;



receiving a profile of the user endpoint device;

determining a policy for providing a service to the user endpoint device in accordance with the profile of the user endpoint device;


determining a set of virtual network functions needed for providing the service to the user endpoint device in accordance with the policy for providing the service, wherein the determining the set of virtual network functions is performed in accordance with at least one policy for providing at least one virtual network function of the set of virtual network functions, wherein the at least one policy is received from the home network of the user endpoint device, wherein a respective policy of the at least one policy for providing the at least one virtual network function of the set of virtual network functions establishes, in accordance with a plurality of ranges specifying numbers of concurrently attached user endpoint devices attached at a location of the user endpoint device in the visited networks, how one or more of the at least one virtual network function is to be instantiated or modified, wherein each of the plurality of ranges specifies a distinct set of concurrently attached user endpoint devices;

granting the attach request or the handover;

designating for each virtual network function of the set of virtual network functions that is needed for providing the service, a corresponding virtual network function of the visited network for serving the user endpoint device at the location of the user endpoint device in the visited network; and

providing the service to the user endpoint device via the set of virtual network functions that is designated.

determining for each virtual network function of the set of virtual network functions that is needed for providing the service, whether a corresponding existing virtual network function is available for providing the service to the user endpoint device at the location of the user endpoint device; and

instantiating a new virtual network function or modifying the corresponding existing virtual function for each virtual network function of the set of virtual network functions that is needed for providing the service, when the corresponding existing virtual network function is determined as being unavailable.
20. The non-transitory computer-readable storage device of claim 19, wherein the determining the set of virtual network functions further comprises:
determining for each virtual network function of the set of virtual network functions that is needed for providing the service, whether a corresponding existing virtual network function is available for providing the service to the user endpoint device at the location of the user endpoint device; and

instantiating a new virtual network function or modifying the corresponding existing virtual function for each virtual network function of the set of virtual network functions that is needed for providing the service, when the corresponding existing virtual network function is determined as being unavailable.
19. The non-transitory computer-readable storage device of claim 17, wherein the policy for providing the service is at a level selected from at least one of: an international mobile subscriber identity series level, a public land mobile network level, and an access point name level.
3. The method of claim 1, wherein the policy for providing the service is at a level selected from at least one of: an international mobile subscriber identity series level, a public land mobile network level, and an access point name level.
20. A device comprising: a processor of a visited network; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
receiving an attach request or a handover for a user endpoint device, wherein the visited network is operated by a first wireless service provider;

determining a home network for the user endpoint device, wherein the home network is operated by a second wireless service provider;

obtaining a default profile associated with the home network of the user endpoint device;

determining a policy for providing a service to the user endpoint device in accordance with the default profile associated with the home network of the user endpoint device; 






















granting the attach request or the handover;

designating for each virtual network function of the set of virtual network functions that is needed for providing the service, a corresponding virtual network function for serving the user endpoint device at a location of the user endpoint device; and


providing the service to the user endpoint device via the set of virtual network functions that is designated.

receiving an attach request or a handover for a user endpoint device, wherein the visited network is operated by a first wireless service provider;

determining a home network for the user endpoint device, wherein the home network is operated by a second wireless service provider;

receiving a profile of the user endpoint device;

determining a policy for providing a service to the user endpoint device in accordance with the profile of the user endpoint device;




granting the attach request or the handover;

designating for each virtual network function of the set of virtual network functions that is needed for providing the service, a corresponding virtual network function of the visited network for serving the user endpoint device at the location of the user endpoint device in the visited network; and

providing the service to the user endpoint device via the set of virtual network functions that is designated.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mecklin et al. (US 2017/0156047).
Regarding Claim 1, Mecklin teaches a method comprising:
receiving, via a processor of a visited network, an attach request or a handover for a user endpoint device, wherein the visited network is operated by a first wireless service provider ([0074] the wireless device 101 will send an attach message to a base station 104B of a visiting wireless network; [0072] the visited network operator usually owns the infrastructure as well as the network services);
determining, via the processor, a home network for the user endpoint device, wherein the home network is operated by a second wireless service provider ([0083] attach request will comprising information to inform the base station 104B of the home wireless network; [0071] the home operator will receive information about the usage from the remote network);
obtaining, via the processor, a default profile associated with the home network of the user endpoint device ([0075] in establishing a connection with the wireless device 101, the MME 115B of the visiting wireless network 100B will be in communication with the 
determining, via the processor, a policy for providing a service to the user endpoint device in accordance with the default profile associated with the home network of the user endpoint device ([0072] Charging and subscriber usage information is exchanged between the visited network and home network via Policy and Charging Rules Function (PCRF) nodes);
determining, via the processor, a set of virtual network functions needed for providing the service to the user endpoint device in accordance with the policy for providing the service ([0081] The special functions node 123 knows which software components are to be deployed in visiting wireless network in the form of a virtual representation in order to support the visiting wireless device);
granting, via the processor, the attach request or the handover ([0017] The physical node is operative to receive, from a base station of the visiting wireless network, an attach request for the wireless device. The physical node is further operative to authenticate an identity of the wireless device based on an authentication procedure of the home wireless network. If the identity of the wireless device is deemed to be authenticated, the physical node is further operative to send, to the base station of the visiting network, a verification message. The verification message indicates an authenticity of the wireless device and further indicates roaming services, via the virtual representation of the functionality, are to be applied to the wireless device);

providing, via the processer, the service to the user endpoint device via the set of virtual network functions that is designated ([0114] the physical node may use the accessed virtual representation in providing roaming services to the wireless device).

Regarding claim 2, Mecklin teaches the determining the set of virtual network functions comprises:
determining for each virtual network function of the set of virtual network functions that is needed for providing the service, whether a corresponding existing virtual network function is available for providing the service to the user endpoint device at the location of the user endpoint device ([0084] the base station 104B of the visiting wireless network 100B will be able to determine if a physical node exists in which a virtual representation of a functionality of at least one core network, controlled by the home wireless network, is present in the visiting network); and
instantiating a new virtual network function or modifying the corresponding existing virtual function for each virtual network function of the set of virtual network functions that is needed for providing the service, when the corresponding existing virtual network function is determined as being unavailable ([0111] the physical node is configured to 

Regarding claim 4, Mecklin teaches the policy for providing the service comprises an indication as to how traffic to and from the user endpoint device is to be treated ([0110] the virtual representation of the functionality is designated for use for an identified application and/or an identified type of data traffic. For example, a specific virtual representation may designated depending on a QoS. As another example, a specific virtual representation may be designated for specific traffic such as the uplink or down link of big data).

Regarding claim 5, Mecklin teaches the indication is based on one or more of: a type of user associated with the user endpoint device, a type of service being accessed, and a quality of service requirement ([0110] the virtual representation of the functionality is designated for use for an identified application and/or an identified type of data traffic. For example, a specific virtual representation may designated depending on a QoS. As another example, a specific virtual representation may be designated for specific traffic such as the uplink or down link of big data).

Regarding claim 14, Mecklin teaches each virtual network function of the set of virtual network functions that is needed for providing the service comprises one or more of: a virtual serving gateway, a virtual packet data network gateway, a virtual policy and charging rule function, a virtual domain name server, and a virtual mobility management entity ([0085] the visiting wireless network 100B comprises virtual representations of the functionality of the HSS 121V, the MME 115V, the IMS 124V, the PCRF 122V, the SGW 117V and the PGW 119V. It should be appreciated that the network of FIG. 4 is merely an example. According to the example embodiments, the virtual representations may be of any number of nodes in the network).

Regarding claim 15, Mecklin teaches the instantiating is performed in a data center associated with the first wireless service provider ([0092] The MANO 503A and 503B further comprises a Virtualized Infrastructure Manager (VIM) 508A and 508B, respectively. The VIM is used to control and manage the NFVI compute, storage, and network resources. The VIM 508A of the home network 100A comprises one virtual representation 509A and the VIM 508B of the visiting network 100B comprises two virtual representations 509B and 513B).

Regarding claim 16, Mecklin teaches the instantiating is performed via an orchestrator or a unified element management system ([0091] The MANO 503A and 503B comprises an orchestrator 505A and 505B, respectively, which may be used for resource management).


Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Carames (US Patent 8,948,750).
Regarding claim 3, Mecklin does not teach the policy for providing the service is at a level selected from at least one of: an international mobile subscriber identity series level, a public land mobile network level, and an access point name level.
In an analogous art, Carames teaches the policy for providing the service is at a level selected from at least one of: an international mobile subscriber identity series level (column 4, lines 37-40, a roaming user profile is created in the HPMN upon request from the VPMN. The roaming user profile is a modification of the user profile (each user has a distinct IMSI)), a public land mobile network level (column 5, lines 59-61, The policies can be based on, for example, the terms of a roaming agreement the HPMN 200 has with the VPMN 300), and an access point name level (column 5, lines 63-64, The policies can include, on an APN (or group of APNs) basis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included services of different levels from Carames to Mecklin’s service policy in order to have the scalability and flexibility of providing the VNF to subscribers at the visiting network level, network module level or individual user level.

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Kedalagudde et al. (US 2017/0150399).

In an analogous art, Kedalagudde teaches instantiating is performed in accordance with at least one policy for providing a virtual network function received for the home network of the user endpoint device ([0016] to support lifecycle management to instantiate, terminate, scale in, scale out, scale up and/or scale down one or more virtualized network function (VNF) instances; [0023] NFVO 134 validates the request against policy conformance. If the request is validated successfully, NFVO 134 sends the scaling out request to VNFM 136. VNFM 136 executes any involved preparation work, and then sends a request to NFVO 134 to allocate resources to support the new MME VNF instance, MME VNF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kedalagudde’s instantiating method to Mecklin’s in order to instantiate a new VNF in the VPLMN when a roaming subscriber requests a service of a network function, which is not available in the VPLMN’s existing network functions.

Regarding claim 7, the combination of Mecklin and Kedalagudde, specifically Mecklin teaches the determining whether the corresponding existing virtual network function is available is based on the location of the user endpoint device, the policy for providing the service ([0084] the base station 104B of the visiting wireless network 100B will be able to determine if a physical node exists in which a virtual representation of a functionality of at least one core network, controlled by the home wireless network, is 
However, Mecklin does not teach whether the corresponding existing virtual network function is available is based on the at least one policy for providing the virtual network function received from the home network of the user endpoint device.
In an analogous art, Kedalagudde teaches whether the corresponding existing virtual network function is available is based on the at least one policy for providing the virtual network function received from the home network of the user endpoint device ([0023] NFVO 134 validates the request against policy conformance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kedalagudde’s instantiating method to Mecklin’s in order to instantiate a new VNF in the VPLMN when a roaming subscriber requests a service of a network function, which is not available in the VPLMN’s existing network functions.

Regarding claim 8, the combination of Mecklin and Kedalagudde, specifically Mecklin teaches the at least one policy for providing the virtual network function and the policy for providing the service are stored in a central repository ([0073] A node that is additional featured in FIG. 2 is a Home Policy and Charging Rules Function (H-PCRF) and a Visiting PCRF (V-PCRF); [0075] the MME 115B of the visiting wireless network 100B will be in communication with the MME 115A of the home wireless network 100A in order to obtain any information necessary to serve the wireless device within the 

Regarding claim 10, Mecklin does not teach the at least one policy for providing the virtual network function comprises one or more of: a parameter for triggering an instantiation of the new virtual network function, a parameter for triggering a modification of the corresponding existing virtual network function, a threshold for triggering the instantiation of the new virtual network function, a threshold for triggering the modification of the corresponding existing virtual network function, a parameter to be provided to a network element that performs an orchestration of a virtual network function, and a threshold to be provided to the network element that performs the orchestration of the virtual network function.
In an analogous art, Kedalagudde teaches the at least one policy for providing the virtual network function comprises one or more of: a parameter ([0026] counters) for triggering an instantiation of the new virtual network function, a parameter ([0026] counters) for triggering a modification of the corresponding existing virtual network function, a threshold ([0026] thresholds) for triggering the instantiation of the new virtual network function, a threshold ([0026] thresholds) for triggering the modification of the corresponding existing virtual network function ([0026] MME VNF instance scaling may be triggered when NFV NM 114 detects that VNF processor usage and/or data volume counters are above or below predetermined thresholds), a parameter to be provided to a network element that performs an orchestration of a virtual network function, and a threshold to be provided to the network element that performs the orchestration of the virtual network function ([0071] the NM forwards the load measurements to a network 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kedalagudde’s instantiating method to Mecklin’s in order to instantiate a new VNF in the VPLMN when a roaming subscriber requests a service of a network function, which is not available in the VPLMN’s existing network functions.

Regarding claim 11, the combination of Mecklin and Kedalagudde, specifically Mecklin teaches the at least one policy for providing the virtual network function is based on an attribute of the service provided to the user endpoint device ([0110] the virtual representation of the functionality is designated for use for an identified application and/or an identified type of data traffic).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Kedalagudde et al. and Carames.
Regarding claim 9, the combination of Mecklin and Kedalagudde does not teach the at least one policy for providing the virtual network function and the policy for providing the service are configurable in a network element of the first wireless service provider.
In an analogous art, Carames teaches the at least one policy for providing the virtual network function and the policy for providing the service are configurable in a network element of the first wireless service provider (column 8, lines 12-14, changes to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Carames’s configurable policies to Mecklin’s method in order for the operator to be able to modify the service and VNF policies to optimize the resource allocation in the network and improve the service quality for the HPLMN subscribers roaming in the visiting PLMN.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Kedalagudde et al. and Kekki (US 2015/0103651).
Regarding claim 12, the combination of Mecklin and Kedalagudde does not teach the at least one policy for providing the virtual network function comprises a plurality of policies, wherein each policy of the plurality of policies is established for a range of a number of concurrently attached user endpoint devices at the location of the user endpoint device.
In an analogous art, Kekki teaches the at least one policy for providing the virtual network function comprises a plurality of policies, wherein each policy of the plurality of policies is established for a range of a number of concurrently attached user endpoint devices at the location of the user endpoint device ([0047] The manner in which the policy module 78 may detect a condition to trigger the start of applying/implementing the one or more policies may be specific to a given network(s) or communications system(s). As such, the policy module 78 may analyze information of one or more policies to detect the condition (e.g., congestion, an increased load, etc.) and began 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kekki’s method with Mecklin’s method so that it can make network resources better for usage and minimizing end user irritation associated with blocking access to the network and/or services of the network as well as collapsing quality of service (QoS) in the network (Kekki [0009]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Kedalagudde et al. and Shaw et al. (US Patent 8,923,853).
Regarding claim 13, the combination of Mecklin and Kedalagudde does not teach receiving, via the processor, a request for an update from the home network of the user endpoint device, wherein the request is for updating the at least one policy for providing the virtual network function or the policy for providing the service; performing, via the 
In an analogous art, Shaw teaches receiving, via the processor, a request for an update from the home network of the user endpoint device (column 6, lines 5-7, the visited network navigator 440 can continuously communicate with the home network 400 to update service policy information from the home network), wherein the request is for updating the at least one policy for providing the virtual network function or the policy for providing the service (column 6, lines 5-7, the visited network navigator 440 can continuously communicate with the home network 400 to update service policy information from the home network); performing, via the processor, the update in accordance with the request; and notifying, via the processor, the home network of the user endpoint device that the updating is performed (column 6, lines 5-10, the visited network navigator 440 can continuously communicate with the home network 400 to update service policy information from the home network 400 so that the visited network's processing of roaming traffic does not inhibit adequate QoS for a subset of high priority services set according to the home network policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shaw’s method with Mecklin’s method in order for the remote HPLMN to adjust the policies of serving the roaming subscribers with VNFs in the VPLMN with a reliable two-way communication method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook et al. (US 2018/0248973) teaches method for implementing network experience shifting using shared objects.
Van der Merwe et al. (US 2016/0353345) teaches method for migrating mobile device from a first virtual private network to a second virtual private network.
Parker (US 2014/0146673) teaches method of selection of virtual network elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/YU-WEN CHANG/Examiner, Art Unit 2413